Title: To Benjamin Franklin from V. Dulongprey, Coney & fils, 18 June 1777
From: Dulongprey, V., Coney & fils
To: Franklin, Benjamin


Monsieur
A Cherbourg ce 18 Juin 1777.
Nous nous refferons a la lettre que nous avons eu l’honneur de Vous ecrire le 16 du courant. Inclus nous vous remettons les delivrances des informations faittes par Messieurs Les officiers De L’amirauté a l’occation De L’enlevement Du Capitaine Burnel. Vous trouverez une Lettre Du Sieur Dewglas Capitaine en second du corsaire pour prendre vos conseils sur ce qu’il doit faire presentement.
Nous attendons votre reponse pour faire la vente de la prisse en la faisant sortir du port pour la faire entrer dans une autre de la Maniere que cela s’est pratiqué a Nantes. Nous avons l’honneur d’estre avec Respect Monsieur Vos tres humbles et obeissants serviteurs
V. Dulongprey Coney et fils
 
Endorsed: Letters relating to Capt Burnel
